Holderman, J. Claimant originally filed a suit in the circuit court of La Salle County against the city of Peru, an Illinois corporation, and Mark S. Mills. The city of Peru, an Illinois corporation, was dismissed out on motion. On August 24, 1978, Claimant was awarded a jury verdict in the amount of $5,000.00 against Mark S. Mills. This amount was paid to Claimant and a release and satisfaction of judgment was executed at the time of payment. It is Respondent’s position that the release of one tortfeasor is the release of all. In support of its position, Respondent cites the case of Elberstett v. Country Mutual Insurance Company (1979), 79 Ill. App. 3d 407, and McGill v. State of Illinois, 29 Ill. Ct. Cl. 450. In the McGill case, the Court held that “the law is well established in this state, as respondent suggests, that the release of one tort-feasor releases all joint tort-feasors” and refers to Illinois Law & Practice Releases §25. The Court further held that although the joint-tortfeasors were sued in different forums, this did not change the rule. It is hereby ordered that this case be, and the same is, dismissed.